Citation Nr: 0831922	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-05 521	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss prior to September 25, 2007, and 
to a compensable rating for bilateral hearing loss from 
September 25, 2007.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971, from December 1972 to February 1973, and from October 
1980 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision that 
granted service connection for bilateral hearing loss and 
tinnitus and assigned 10 percent ratings, effective November 
10, 2003, and March 30, 2004, respectively.  The veteran 
perfected an appeal with regard to the initial ratings 
assigned for each of these disabilities.  In an October 2007 
rating decision, the RO reduced the disability rating for 
bilateral hearing loss to noncompensable (0 percent), 
effective September 25, 2007.


FINDINGS OF FACT

1.  During a Travel Board hearing held on August 6, 2008, the 
veteran withdrew his appeal concerning a higher initial 
rating for tinnitus.

2.  In an August 2008 communication, the veteran, through his 
authorized representative, withdrew his appeal concerning 
higher ratings for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss prior to September 25, 2007, and to a 
compensable rating for bilateral hearing loss from 
September 25, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  

In February 2006, the veteran submitted a VA Form 9 
perfecting his appeal as to the issues of entitlement to 
higher initial ratings for tinnitus and for bilateral hearing 
loss, as identified in the December 2005 statement of the 
case.

During a Travel Board hearing held at the RO on August 6, 
2008, the veteran stated that he wished to withdrew his 
appeal concerning a higher initial rating for tinnitus.  The 
hearing transcript, indicating his intention to withdraw the 
appeal as to this issue, satisfies the requirements for the 
withdrawal of a substantive appeal.

In an August 2008 written communication received from the 
veteran's representative, his representative indicated that, 
during a phone conversation, the veteran stated that he 
wished to withdraw the appeal concerning higher ratings for 
bilateral hearing loss.  This written communication, 
indicating the veteran's intention to withdraw the appeal as 
to this issue, satisfies the requirements for the withdrawal 
of a substantive appeal. 

As the appellant has withdrawn his appeals as to the issues 
of higher ratings for tinnitus and bilateral hearing loss, 
the Board therefore has no jurisdiction to review these 
issues.  Accordingly, the appeals concerning the issues of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus and to an initial rating in excess of 10 percent for 
bilateral hearing loss prior to September 25, 2007, and to an 
increased (compensable) rating for bilateral hearing loss 
from September 25, 2007, are dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial 
rating in excess of 10 percent for tinnitus is dismissed.

The appeal concerning the issue of entitlement to an initial 
rating in excess of 10 percent for bilateral hearing loss 
prior to September 25, 2007, and to a compensable rating for 
bilateral hearing loss from September 25, 2007, is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


